Exhibit 10.2
Amended and Restated Executive Employment Agreement
     This Amended and Restated Executive Employment Agreement (this
“Agreement”), is made this 31st day of July, 2008 by and between ProCentury
Corporation (the “Company”) and Christopher J. Timm (“Executive”).
Recitals
     Whereas, the Company and Executive entered into an Executive Employment
Agreement on December 15, 2003 (the “Original Agreement”), with certain changes
to be effective upon the effective date (the “Effective Date”) of the
registration statement registering under the Securities Act of 1933 the initial
public offering (the “Initial Public Offering”) of the common shares of the
Company, pursuant to which Executive desired to be so employed under the terms
and conditions therein set forth for a period through at least the second
anniversary of the Effective Date;
     Whereas, the Company and Executive desire to amend and restate the Original
Agreement to comply with the applicable requirements of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), and to provide for
certain payments upon the occurrence of certain termination events following a
Change in Control (as defined below).
Statement of Agreement
     Now, therefore, in consideration of the mutual promises and covenants
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Company and
Executive agree that the Original Agreement is hereby amended and restated in
its entirety as follows:
SECTION 1
EMPLOYMENT AND DUTIES
     1.1 Duties and Position. During the term of this Agreement, Executive shall
provide services to the Company in accordance with this Agreement in the
capacities of Executive Vice President of the Company and as an executive
officer, in the capacities identified on Exhibit A, of one or more Affiliates
(as that term is defined in Section 5.4) of the Company; provided, however, that
at the request of the Company’s Board of Directors (the “Board”) at any time and
from time to time, Executive shall serve in such other capacity or capacities,
of at least equal standing and dignity as Executive Vice President of the
Company and, with respect to any Affiliate of the Company, of at least equal
standing and dignity as the positions identified on Exhibit A; and provided
further that Executive shall serve as executive vice president of any Affiliate
that, as a result of any reorganization involving the Company, is an entity
controlling the Company or the assets or operations that were the Company’s
immediately prior to such reorganization. Executive shall report directly to the
Board and shall perform such duties and responsibilities consistent with his
positions as shall be assigned to him by the Board. Executive shall serve as
director of the board of directors of each operating subsidiary that is an
Affiliate controlled by the Company.

 



--------------------------------------------------------------------------------



 



     1.2 Standard of Performance. Executive shall faithfully perform the duties
assigned to him pursuant to this Agreement. Executive agrees to abide by the
Company’s rules, regulations, policies and practices as they are presently in
force and as they may be revoked, adopted or modified at any time and from time
to time during the term of this Agreement.
     1.3 Time Devoted to the Company. Executive shall be required to devote
substantially full time and attention to his duties under this Agreement.
Subject to the obligations of Executive pursuant to Section 4.5 hereof and the
immediately preceding sentence, Executive may engage in any other activity,
whether for pecuniary gain or not, which does not materially interfere with his
obligations under this Agreement.
SECTION 2
COMPENSATION AND BENEFITS
     2.1 Base Salary. The Company agrees to pay or cause to be paid to Executive
for Executive’s services during the term of this Agreement an annual base salary
at the gross rate prior to all taxes and other withholdings of not less than
$264,000.00. The base salary will be subject to annual review and may be
adjusted from time to time under the direction of the Board (or, if the Board so
directs, its Compensation Committee) considering factors such as Executive’s
performance, compensation of similar executives of similarly sized companies and
other pertinent factors (the “Base Salary”). The Base Salary shall be payable to
Executive in accordance with the then current payment policies of the Company
for its employees.
     2.2 Performance Based Incentive Bonus. Executive shall be eligible to
receive an annual performance based cash target incentive award pursuant to and
in accordance with the Company’s performance based incentive compensation plan
(the “Incentive Plan”) in an amount equal to 50 percent of the Base Salary (the
“Target Incentive Award”). Executive shall earn and be paid the Target Incentive
Award (whether in whole or in part) in accordance with the Incentive Plan and
the portion of the Target Incentive Award earned by and paid or to be paid to
Executive shall be referred to herein as the “Bonus.” A copy of the Performance
Goals as so established under the Incentive Plan shall be provided to Executive.
The Bonus shall be payable as provided in the Incentive Plan.
     2.3 Stock Options and Restricted Stock. The Company granted to Executive
effective as of the Effective Date non-qualified stock options (to be known as
the “IPO Options”) to purchase, and awards of restricted stock (to be known as
the “IPO Restricted Stock”) for, an aggregate number of shares of the Company’s
no par value common stock equal to 0.65 percent of the Shares outstanding
immediately following the Effective Date, with 70 percent of such Shares
(rounded to the nearest 100 and being an estimated 36,400 Shares) being in the
form of Stock Options and 30 percent of such Shares (rounded to the nearest 100
and being an estimated 15,600 Shares) being in the form of Restricted Stock
under the Company’s 2004 Stock Option and Award Plan (the “Stock Option Plan”).
The IPO Options have an exercise price equal to the fair market value of the
Shares as determined by the offering price in the Initial Public Offering. The
Shares subject to the IPO Options vest over three years of service and the
shares of IPO Restricted Stock vest over four years of service after the
Effective Date. The grant of the IPO Options and the IPO Restricted Stock and
the exercise of the IPO Options shall be subject to all of the terms and
conditions of the Stock Option Plan. Notwithstanding the forgoing, to the extent
not contrary to applicable law, all of the IPO Options shall become fully vested
and

2



--------------------------------------------------------------------------------



 



remain exercisable pursuant to their respective terms for the remainder of their
respective Exercise Periods, and all unvested Shares, if any, of the IPO
Restricted Stock shall become fully vested, effective upon termination of
Executive’s employment by reason of death, discharge by the Company pursuant to
3.4(a) other than for Cause, resignation by Executive pursuant to Section 3.5(b)
for Good Reason, termination by resignation or discharge for any reason other
than Cause upon or after a Change in Control, or “retirement” or “disability”
within the meaning of the Stock Option Plan; and all options granted after or in
addition to the IPO Options, all shares of Restricted Stock awarded after or in
additional to the IPO Restricted Stock, and any and all other awards to
Executive pursuant to the Stock Option Plan shall be subject to such terms and
conditions as shall be determined at the time of any such award under the
direction of the Board pursuant to the Stock Option Plan. The Company shall
exercise best efforts to register with the Securities and Exchange Commission
under the Securities Act of 1933, as amended, the issuance of shares of stock
issued pursuant to the Stock Option Plan and to satisfy the current public
information requirements of Rule 144(c) for purpose of allowing Executive to
resell such shares.
     2.4 Benefits. In addition to the compensation to be paid under this
Agreement, the Company shall provide to, or for the benefit of, Executive the
following employee benefits:

  (a)   Participation in retirement plans, if any, which are made available from
time to time to the salaried employees of the Company or its Affiliates, to the
extent that Executive is eligible to participate therein pursuant to the terms
and conditions of such plans.     (b)   Participation in health, disability and
other welfare benefit and insurance plans, if any, which are made available from
time to time to the salaried employees of the Company or its Affiliates, to the
extent that Executive is eligible to participate therein pursuant to the terms
and conditions of such plans.     (c)   At the option of Executive, (1) whole
life insurance on the life of Executive in an amount equal to 2.5 times
Executive’s Base Salary, the premiums for which shall be timely paid by the
Company for so long as Executive remains employed with the duties and position
described in Section 2.1, provided that Executive is insurable at reasonable
prevailing rates; or (2) additional benefits specified by Executive at an annual
cost to the Company equal to the annual premium that would otherwise be payable
for such life insurance; provided, such amounts do not result in the deferral of
compensation, as determined under Section 409A of the Code. If Executive is not
insurable at reasonable prevailing rates, then the Company shall not be
obligated to provide life insurance coverage pursuant to Section 2.4(c)(1), but
shall be obligated to provide additional benefits pursuant to Section 2.4(c)(2)
at an annual cost to the Company equal to such reasonable prevailing rates. The
beneficiary of the life insurance policy covering the life of Executive (the
“Policy”) shall be Executive’s spouse or such other person(s) as Executive shall
designate in writing to the insurance company. The owner of the Policy shall be
the Company. The Company shall not borrow against the cash surrender value of
such Policy nor cause the value thereof to become subject to any lien. If
Executive’s employment is terminated pursuant to Section 3.3, 3.4(a), 3.5(a) or
3.5(b), of this Agreement, or “Qualified Retirement” as defined in the

3



--------------------------------------------------------------------------------



 



      Incentive Plan, Executive shall have the election, at his option, to
require the Company (A) to assign the Policy to Executive, provided that
Executive shall be responsible for paying or reimbursing the Company for all
premiums and other policy charges which are or become due and payable, on or
after the date of termination of Executive’s employment, or (B) to cancel the
Policy or to permit it to lapse, and to pay the cash value of the Policy as of
Executive’s date of termination to Executive; provided, however, that if it is
determined by the Company upon the advice of legal counsel that this election
would be an extension of credit in the form of a personal loan within the
meaning of section 13(k) of the Exchange Act, the election provided in this
sentence shall be null and void. The option granted by Section 2.4(c) may be
exercised at one or more times during the term of Executive’s employment, with
Executive having the right to select either the insurance or additional benefit,
so long as the total cost to the Company during each year and in the aggregate
does not exceed the cost that the Company would have realized had Executive
elected whole life insurance at the time of the Effective Date.     (d)   Sick
leave in accordance with the policies of the Company in effect from time to
time.     (e)   Reasonable vacation time consistent with past practice or as
otherwise approved by the President or the Board.     (f)   Such other benefits
as may be approved by the Board or appropriate oversight committee of the Board
on a case-by-case basis for proper business purpose.

     2.5 Reimbursement of Business Expenses. Executive shall be entitled to
receive reimbursement for, or payment of, the legitimate business expenses
incurred by Executive on behalf of the Company in accordance with the Company
policy in effect from time to time, including meals, lodging, transportation and
other travel expenses. Reimbursement from the Company for such expenses shall be
made not later than the fifteenth (15th) day of the third month of the calendar
year following the calendar year in which Executive incurred the respective
expenses.
SECTION 3
TERM OF AGREEMENT; TERMINATION
     3.1 Term. This Agreement shall become effective on the date first written
above and shall continue in force until terminated in accordance with this
Section 3. Executive’s employment with the Company pursuant to this Agreement
shall terminate concurrently with the termination of this Agreement.
     3.2 Termination Upon Death. Executive’s employment under this Agreement
shall terminate automatically upon the death of Executive.
     3.3 Termination by Mutual Agreement. This Agreement may terminate at any
time upon the mutual agreement of the Company and Executive.

4



--------------------------------------------------------------------------------



 



     3.4 Termination by the Company.

  (a)   The Company may terminate Executive’s employment under this Agreement at
any time, without Cause (as defined in Section 3.4(c)), upon thirty (30) days
prior written notice of termination to Executive. The Company, in its sole
discretion but without derogation to any rights of Executive under Section 2,
may place Executive on administrative leave during the thirty (30) day notice
period.     (b)   The Company may terminate Executive’s Employment under this
Agreement with Cause immediately upon written notice of termination to
Executive, unless a later termination date is specified in the notice.     (c)  
For the purposes of this Agreement, “Cause” for termination shall exist if
Executive is:

  (1)   Convicted of, or pleads guilty or nolo contendere to, in a court of
competent jurisdiction, a felony amounting to embezzlement, fraud, theft or
other act of dishonesty harming the Company or any employee, supplier, customer
or other person doing business with the Company;     (2)   Convicted of, or
pleads guilty or nolo contendere to, in a court of competent jurisdiction, a
felony resulting in death or substantial bodily or psychological harm to, or
other act of moral turpitude harming, any person;     (3)   Barred or suspended
for a period of more than 60 days by any court or regulatory agency of competent
jurisdiction from performing employment duties for, engaging in any activities
on behalf of, or otherwise being associated with, the Company;     (4)   Found
liable by any court of competent jurisdiction for conduct undertaken with
deliberate intent to cause harm or injury, or undertaken with reckless disregard
to the harm or injury that would be caused, to the Company or any employee,
supplier, customer or other person doing business with the Company other than
conduct taken pursuant to advice of legal counsel to the Company; or     (5)  
Found by the Company pursuant to Section 5.13 to have failed to exercise
reasonable efforts to properly perform any of Executive’s obligations under this
Agreement or any direction of the Board consistent with this Agreement within 10
business days after receipt of written notice specifying each such obligation or
direction to be so perform, provided, however, that the refusal to perform an
obligation or direction should not constitute “Cause” if Executive in good faith
reasonably believes that such obligation or direction is not legal, ethical or
moral and Executive so notifies the Board of his belief.

5



--------------------------------------------------------------------------------



 



     3.5 Termination by Executive.

  (a)   Executive may terminate his employment under this Agreement at any time
without Good Reason (as defined in Section 3.5(c) below) upon thirty (30) days
prior written notice to the Company. The Company, in its sole discretion but
without derogation to any rights of Executive under Section 2, may place
Executive on administrative leave during the thirty (30) day notice period.    
(b)   Executive may terminate his employment under this Agreement, upon fifteen
(15) days prior written notice to the Company, if he resigns for good reason;
provided that Executive shall not resign pursuant to this Section 3.5(b) if,
prior to the expiration of the fifteen (15) day notice period, the Company
causes the facts or events giving rise to the Good Reason for resignation to no
longer exist and provides evidence of a form and nature satisfactory to
Executive that such facts or events no longer and will not in the foreseeable
future exist. The Company, in its sole discretion but without derogation to any
rights of Executive under Section 2, may place Executive on administrative leave
during the fifteen (15) day notice period. Notwithstanding anything to the
contrary contained herein, Executive shall not be required to perform any act
stated in his written notice of resignation as Good Reason for his resignation
for the period beginning with the giving of such written notice and ending with
the effective date of the termination of his employment.     (c)   Executive
shall be considered to have resigned for good reason if:

  (1)   Executive ceases to hold the position and title of Executive Vice
President as contemplated by Section 1.1 of this Agreement;     (2)   Executive
is assigned, without his consent, authority or responsibility materially
inconsistent with the authority and responsibility, as contemplated by
Section 1.1 of this Agreement, including without limitation any material
diminution of his authority and responsibility or change in reporting
requirements;     (3)   Executive’s Base Salary is materially reduced, or there
is any material delay in the payment of Executive's Base Salary, or there is any
material reduction in the nature and amount of benefits (including benefits
under The Incentive Plan or Stock Option Plan or any successor plans thereto)
theretofore provided to Executive pursuant to Section 2;     (4)   Any
requirement is imposed for Executive to reside or travel outside of the
Columbus, Ohio area, other than on travel reasonably required to carry out
Executive’s obligations under this Agreement and consistent with past practice;
or     (5)   Executive becomes disabled to the extent that he cannot, with
reasonable accommodation, effectively perform the requirements of his position
for a period of three consecutive months (which determination shall be made by a
physician of Executive's choice who is reasonably acceptable to the Company); or
    (6)   The Company commits a material breach of this Agreement (other than
breaches which may be covered by some other subsection of this Section 3.5(c)),
which breach is not cured within thirty (30) days after written notice thereof
is given by Executive.

6



--------------------------------------------------------------------------------



 



  (d)   A Change in Control shall mean the date on which any one of the
following occurs: (i) any one person, or more than one person acting as a group
(as determined under Code Section 409A and the regulations promulgated
thereunder), acquires (or has acquired during the twelve (12) month period
ending on the date of the most recent acquisition by such person or persons)
ownership of stock of the Company possessing 50% or more of the total voting
power of the outstanding stock of the Company; or (ii) a majority of members of
the Board is replaced during any 12-month period by directors whose appointment
or election is not endorsed by a majority of the members of the Board before the
date of such appointment or election; or (iii) any one person, or more than one
person acting as a group (as determined under Code Section 409A and the
regulations promulgated thereunder), acquires ownership of stock of the Company
that, together with stock held by such person or group, constitutes more than
50% of the total fair market value or total voting power of the outstanding
stock of the Company; or (iv) any one person, or more than one person acting as
a group (as determined under Code Section 409A and the regulations thereunder),
acquires (or has acquired during the twelve (12) month period ending on the date
of the most recent acquisition by such person or persons) assets from the
Company that have a total gross fair market value equal to or more than 80% of
the total gross fair market value of all of the assets of the Company. For this
purpose, “gross fair market value” means the value of the assets of the Company,
or the value of the assets being disposed of, determined without regard to any
liabilities associated with such assets.

     3.6 Compensation Upon Termination. In addition to any employee benefits to
which Executive is entitled pursuant to Section 2.4 and any reimbursement of
business expenses pursuant to Section 2.5 (with respect to which Executive and
the Company shall reasonably cooperate), Executive shall be entitled to the
following upon termination of Employment under this Agreement:

  (a)   In the event that the Company discharges Executive pursuant to
Section 3.4(b) for Cause, or Executive resigns (other than for Good Reason)
pursuant to Section 3.5(a), Executive shall be entitled to receive and the
Company shall cause to be paid (1) any earned but unpaid Base Salary through the
effective date of termination and (2) any award for which a Bonus was earned
under the Incentive Plan for any Performance Period which ended prior to the
effective date of termination but was not theretofore paid to Executive. All
such amounts shall be paid by the Company in a single sum cash payment within
thirty (30) days after the date of Executive’s discharge or resignation.     (b)
  In the event that Executive’s employment is terminated by death, Executive’s
estate or personal representative shall be entitled to receive and the Company
shall cause to be paid (1) any earned but unpaid Base Salary through the date of
Executive’s death; (2) any award for which a Bonus was earned under the
Incentive Plan for any Performance Period which ended prior to the effective
date of termination but was not theretofore paid to Executive; (3) payment of
Executive’s then current Base Salary for the ninety (90) day period following
the date of his death; (4) an amount equal to the Target Incentive Award
established for Executive under the Incentive Plan for the then current
Performance Period

7



--------------------------------------------------------------------------------



 



      had Executive’s employment not been terminated and had Executive satisfied
all Performance Goals established with respect to such Performance Period,
multiplied by a fraction the numerator of which is the number of days in the
then current Performance Period under the Incentive Plan occurring prior to and
including the date of Executive’s death, and the denominator of which is the
number of days of the whole Performance Period; and (5) continued benefits (to
the same extent and at the same level as were provided by the Company to
Executive’s family members immediately prior to Executive’s death) under the
health insurance plan(s) referenced in Section 2.4(b), for the ninety (90) day
period following the date of Executive’s death and, to the extent permitted
pursuant to such health insurance plan(s) to comply with the continuation
coverage requirements under Section 4980B of the Code (“COBRA”), for such longer
period as to which Executive’s beneficiaries pay the cost of coverage thereof.
The Company will pay for that portion of the COBRA premiums for the Continuation
Benefits coverage that exceeds the amount Executive paid for coverage under the
Company’s health insurance plan(s) immediately prior to Executive’s death for
the ninety (90) day period following the date of Executive’s death. All such
amounts or benefits (other than the benefits continued pursuant to
Section 3.6(b)(5) above, which shall be payable or made available in accordance
with the terms of the applicable plan) shall be paid or provided by the Company
in a single sum cash payment within thirty (30) days after the date of
Executive’s death; provided that the Company has obtained satisfactory evidence
of Executive’s death.

  (c) (1)  Except as provided in Section 3.6(c)(2) below, in the event that the
Company discharges Executive pursuant to Section 3.4(a) other than for Cause or
Executive resigns pursuant to Section 3.5(b) for Good Reason, Executive shall be
entitled to receive and the Company shall cause to be paid (A) any earned but
unpaid Base Salary through the date of termination; (B) any award for which a
Bonus was earned under the Incentive Plan for any Performance Period which ended
prior to the effective date of termination but was not theretofore paid to
Executive; (C) one (1) times Executive’s then current Base Salary at the date of
termination; (D) an amount equal to the product of (i) the Target Incentive
Award established for Executive under the Incentive Plan for the then current
Performance Period had Executive’s employment not been terminated and had
Executive satisfied all Performance Goals established with respect to such
Performance Period, multiplied by (ii) a fraction, the denominator of which
shall be twelve (12) and the numerator of which shall be twelve (12); (E) an
amount equal to the Company matching contributions that would have been made to
Executive’s account under the Century Surety Company 401(k) Plan (the “401(k)
Plan”) for the twelve (12) month period following Executive’s date of
termination based on the deferral rate of Executive and Company matching
contribution formula in effect on Executive’s date of termination; (F) an amount
equal to the annual premium that is paid by the Company pursuant to
Section 2.4(c)(2) for the individual life insurance policy purchased by
Executive and in effect on Executive’s date of termination; and (G) continued
benefits (to

8



--------------------------------------------------------------------------------



 



      the same extent and at the same benefit level as were provided by the
Company to Executive immediately prior to termination) (for purposes of this
paragraph, “Continuation Benefits”) under the health insurance plan(s)
referenced in Section 2.4(b), for the twelve (12) month period following the
date of Executive’s termination, and, to the extent permitted pursuant to such
health insurance plan(s) to comply with the continuation coverage requirements
under COBRA, for such longer period as to which Executive or Executive’s
beneficiaries pay the cost of coverage thereof. The Company will pay for that
portion of the COBRA premiums for the Continuation Benefits coverage that
exceeds the amount Executive paid for such coverage under the Company’s health
insurance plan(s) immediately prior to Executive’s termination for the twelve
(12) month period following the date of Executive’s termination. Subject to
Section 3.8, all such amounts (other than the Continuation Benefits, which shall
be payable or made available in accordance with the terms of the applicable
benefit plan) otherwise available under this Section 3.6(c)(1) shall be paid by
the Company in a single sum cash payment within thirty (30) days after the date
of Executive’s discharge or resignation.     (2)   Notwithstanding anything to
the contrary in Section 3.6(c)(1) above, in the event that (A) a Change in
Control occurs and (B) within the twelve (12) month period immediately following
the date on which the Change in Control occurs, (i) the Company discharges
Executive pursuant to Section 3.4(a) other than for Cause or (ii) Executive
resigns pursuant to Section 3.5(b) for Good Reason, Executive shall be entitled
to receive and the Company shall cause to be paid (a) any earned but unpaid Base
Salary through the date of termination; (b) any award for which a Bonus was
earned under the Incentive Plan for any Performance Period which ended prior to
the effective date of termination but was not theretofore paid to Executive;
(c) the product of two (2) times Executive’s then current Base Salary at the
date of termination; (d) the product of two (2) times the Target Incentive Award
established for Executive under the Incentive Plan for the then current
Performance Period had Executive’s employment not been terminated and had
Executive satisfied all Performance Goals established with respect to such
Performance Period; (e) an amount equal to the Company matching contributions
that would have been made to Executive’s account under the 401(k) Plan for the
twenty-four (24) month period following Executive’s date of termination based on
the deferral rate of Executive and Company matching contribution formula in
effect on Executive’s date of termination; and (f) an amount equal to two
(2) times the annual premium that is paid by the Company pursuant to
Section 2.4(c)(2) for the individual life insurance policy purchased by
Executive and in effect on Executive’s date of termination. In addition,
Executive shall be entitled to continued benefits (to the same extent and at the
same benefit level as were provided by the Company to Executive immediately
prior to his termination) (for purposes of this paragraph, the “Continuation
Benefits”) under the health insurance plan(s) referenced in Section 2.4(b) for
the twenty-four (24) month period following Executive’s date of

9



--------------------------------------------------------------------------------



 



      termination. The Continuation Benefits coverage will be provided by the
Company’s group health plans for the maximum COBRA continuation period for which
Executive is eligible and the Company will pay for that portion of the COBRA
premiums for the Continuation Benefits coverage that exceeds the amount
Executive paid for coverage under the Company’s health insurance plan(s)
immediately prior to his termination. At the end of the maximum COBRA
continuation period, the Company shall obtain fully insured individual health
insurance policies providing coverage comparable to the coverage in effect for
Executive and his spouse and dependents, if any, under the Company’s health
insurance plan(s) immediately prior to his termination (the “Individual
Polices”). The Company shall reimburse Executive for that portion of the
insurance premiums under the Individual Policies that exceeds the amount
Executive paid for coverage under the Company’s health insurance plan(s)
immediately prior to his termination. The Individual Policy reimbursements shall
continue to be made to Executive for the remainder of the twenty-four (24) month
Continuation Benefits period following expiration of the maximum COBRA
continuation period. All such reimbursements required pursuant to this
Section 3.6(c)(2) shall be paid by the Company as soon as reasonably practicable
following Executive’s submission of proof of such Individual Policy premium
payments; provided, however, that all such claims for reimbursement shall be
submitted by Executive and paid by the Company before the last day of
Executive’s taxable year following the taxable year in which the expense was
incurred. Notwithstanding the foregoing provisions of this Section 3.6(c)(2), if
Executive obtains comparable group health insurance coverage from a subsequent
employer, then the Continuation Benefits shall cease to be provided to
Executive. Subject to Section 3.8, all such amounts (other than the Continuation
Benefits, which shall be payable or made available in accordance with the terms
of the applicable benefit plan or insurance policy) otherwise available under
this Section 3.6(c)(2) shall be paid by the Company in a single sum cash payment
within thirty (30) days after the date of Executive’s discharge or resignation.
    (3)   The Company agrees that it will not report the Continuation Benefits
under Section 3.6(c)(1)(G) or Section 3.6(c)(2) as taxable income to Executive
and Executive agrees that he will not include the value of such Continuation
Benefits in his adjusted gross income. If the Continuation Benefits under
Section 3.6(c)(1)(G) or Section 3.6(c)(2) or the related reimbursements
thereunder cause inclusion of any amount in Executive’s taxable income, the
Company shall pay Executive the amount necessary to wholly offset the federal,
state and local income taxes and any other taxes attributable to the
Continuation Benefits and related reimbursements and the tax reimbursement
amount paid pursuant to this sentence by the earlier of the day such amount is
included in Executive’s taxable income by the Company or the day such taxes are
remitted to the taxing authority. The Company will indemnify Executive from any
and all taxes, fines, penalties, interest and fees assessed by or otherwise owed
to the Internal

10



--------------------------------------------------------------------------------



 



      Revenue Service (“IRS”) or other taxing authorities, in the event that the
IRS or other taxing authority cause the Continuation Benefits or related
reimbursements provided under Section 3.6(c)(1)(G) or Section 3.6(c)(2) to be
included in Executive’s taxable income, and any expenses, including reasonable
attorney’s fees, incurred in response to an audit or a proceeding brought by or
in the right of the IRS or any other taxing authority arising out of or as a
result of the Continuation Benefits and the related reimbursements provided
under Section 3.6(c)(1)(G) or Section 3.6(c)(2).     (4)   If, as a result of a
Change in Control, Executive is subject to the excise tax imposed by
Section 4999 of the Code (the “Excise Tax”), the Company shall reimburse
Executive for the amount of such tax, and shall pay Executive such additional
amount or amounts as may be necessary to place Executive in the same financial
position after consideration of any and all potential related state, federal,
and other taxes (including any interest or penalties imposed with respect to
such taxes, provided that Executive properly reports the Excise Tax) that he
would have been in if he had not incurred such Excise Tax liability. The Company
shall reimburse Executive for the amount of any required withholding with
respect to the Excise Tax and the taxes thereon at the time of such withholding,
and the remainder of any amount due under this Section 3.6(c)(4) shall be paid
by the Company to Executive no later than the fifteenth (15) day of March of the
calendar year following the calendar year in which the Excise Tax is imposed.

  (d)   Except as otherwise provided in Section 3.6(b) or 3.6(c), Executive’s
right, upon and after the termination of his employment under this Agreement
pursuant to this Section 3 or otherwise, to receive any benefit under the plans,
if any, in which Executive is entitled to participate pursuant to Section 2.4
shall be determined under the provisions of those plans.     (e)  
Notwithstanding any provision of this Agreement to the contrary, no payment
shall be made or benefit provided under Section 3.6 unless the event triggering
the payment or provision of benefits constitutes a “separation from service” as
determined under Code Section 409A. However, in the event Executive is a
“specified employee” (as determined under Code Section 409A) at the time of the
triggering event, then any payment or benefit that is otherwise due Executive
under this Agreement which is determined to provide for a deferral of
compensation pursuant to Code Section 409A shall not commence being paid or made
available to Executive until after six (6) months from the date of his
separation from service and the aggregate amount of payments that would have
been made during such six (6) month period but for the application of this
Section 3.6(e) will be paid to Executive in a lump sum at the end of such
period.

     3.7 Notices. Any termination of Executive’s employment for which notice of
termination is required to be given pursuant to this Section 3 shall be
communicated in a writing which shall indicate the specific provision in this
Section 3 relied upon and shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination under the provision so
indicated.

11



--------------------------------------------------------------------------------



 



     3.8 General Release. Notwithstanding anything in this Section 3 or
otherwise to the contrary, at the election of the Company no amount shall be
payable under this Section 3 in excess of (a) any earned but unpaid Base Salary
through the date of Executive’s death; (b) any award under the Incentive Plan
which was earned pursuant to the terms and conditions of such plan prior to the
effective date of termination but was not theretofore paid to Executive, unless
Executive (or his personal representative or trustee of his estate, in the case
of his disability or death) executes a general release of known claims (in form
and containing provisions reasonably required by the Company), provided,
however, that any such general release shall be mutual with respect to known
claims of the Company against Executive and known claims of Executive against
the Company.
     3.9 No Mitigation. In the event of the termination of Executive’s
employment hereunder for any reason, Executive shall have no obligation to
mitigate damages.
SECTION 4
CONFIDENTIALITY AND NON-COMPETITION
     4.1 Confidential Information. Except as otherwise provided in Section 4.2,
the term “Confidential Information” shall mean all trade secrets and
confidential and proprietary information of the Company, whether in written or
oral, tangible or intangible form, including, without limitation, the following:

  (a)   The whole or any portion or phase of any data or information relating to
the Company’s processes or techniques relating to its business, whether or not
copyrighted, copyrightable, patented or patentable, (1) which is or has been
disclosed to Executive or about which Executive became or shall become aware of
as a consequence of, or through or during Executive’s employment with the
Company; (2) which has value to the Company; and (3) which is not generally
known by others;     (b)   Any software, programs, calculations, instructions or
other intellectual property and embodiments thereof of any media, including
electro magnetic, and in any form, including source code and object code,
whether or not copyrighted, copyrightable, patented or patentable;     (c)  
Business plans, marketing concepts and marketing and sales information of the
Company;     (d)   Financial, pricing and/or credit information regarding the
Company or customers and/or suppliers of the Company;     (e)   The names,
addresses, policy expiration dates and telephone numbers of customers, agents
and/or suppliers of the Company;     (f)   The internal corporate policies and
procedures of the Company;     (g)   Any information of any nature whatsoever
that gives the Company the opportunity to obtain any advantage over its
competitors who do not have access to or use of such information; and

12



--------------------------------------------------------------------------------



 



  (h)   Any other information designated by the Company as confidential or
proprietary at the time of its disclosure to Executive.

The term “Confidential Information” also shall include all trade secrets and
confidential and proprietary information of any customer, agent, supplier, or
prospective customer, agent or supplier of the Company, whether in written or
oral, tangible or intangible form, which have been disclosed to the Company
pursuant to the Company’s agreement to maintain the confidentiality of such
information.
     4.2 Excluded Information. Notwithstanding anything in Section 4.1 to the
contrary, the term “Confidential Information” shall not include any data or
information that (a) is voluntarily disclosed by the Company or has otherwise
become generally known to the insurance industry (except for such public
disclosure that has been made by or through Executive or by a third person with
the knowledge of Executive without authorization by the Company); (b) has been
independently developed and disclosed by parties other than Executive or the
Company to the public generally without a breach of any obligation of
confidentiality by any such person running directly or indirectly to the
Company; or (c) otherwise enters the public domain through lawful means.
     4.3 Confidentiality Agreement. Executive agrees and acknowledges that the
Confidential Information is the property of the Company, and that such
information is sensitive, confidential and important and is furnished by the
Company to Executive under the terms and conditions of this Agreement. Executive
shall keep the Confidential Information (whether obtained prior to or after the
date of this Agreement) strictly confidential during the term of this Agreement
and at all times thereafter provided, however, that Executive may disclose
Confidential Information in the performance of his employment to the extent that
he reasonably believes such disclosure is necessary or convenient, in his sole
discretion, in order to perform his duties.
     4.4 Return of Company Property. Executive agrees that upon termination of
this Agreement, Executive shall immediately surrender to the Company, without
request, or, at the Company’s request and in the Company’s sole discretion,
destroy or cause to be destroyed all memoranda, notes, reports, documents,
software and disks and all copies and other reproductions and extracts thereof,
including those prepared by Executive, which are in Executive’s possession or
under his control and which contain or are derived from Confidential
Information.
     4.5 Covenant Not to Compete or Solicit. Executive shall not, directly or
indirectly, do any of the following during the term of this Agreement and for a
period of twelve (12) months or, if longer, the entire period for which
Executive is entitled to (i) payments of Base Salary or Target or other
Incentive Awards or (ii) other benefits pursuant to Section 3 other than
payments and benefits pursuant to Section 3.6(c)(2) after a Change in Control:

  (a)   Be employed by, serve as consultant or independent contractor to,
directly or indirectly beneficially own any equity or similar interest in
(except as the holder of not more than one percent (1%) of the voting securities
of any publicly traded entity or as a shareholder of the Company or any
successor thereto), or otherwise engage in, any property and casualty insurance
company business that directly competes with any insurance company subsidiary of
the Company in the continental United States, Canada or the Bahamas;

13



--------------------------------------------------------------------------------



 



  (b)   Solicit or cause to be solicited, directly or indirectly, any property
and casualty wholesale agents under contract with the Company for any purpose
(other than, during the term of this Agreement, as an employee of the Company on
behalf of the Company), without the prior written consent of the Company, which
written consent specifically refers to this Agreement; or     (c)   Solicit or
cause to be solicited, directly or indirectly, or in any way be responsible for,
an offer of employment to any employee of the Company by any other person.

The restrictions contained in this Section 4.5 shall cease to apply to, and
shall not bind, Executive in the event that the Company fails to timely and
completely pay all amounts due and owing to Executive pursuant to Section 3.6 of
this Agreement. For the purposes of the preceding sentence, the Company will be
deemed to have failed to timely and completely pay all amounts due and owing to
Executive pursuant to Section 3.6 if the Company fails (other than as the result
of a prior breach of this Section 4.5 by Executive) to make any such payment to
Executive within ten (10) days of its due date.
     4.6 Additional Covenants. During the term of this Agreement, Executive
shall not take advantage of any Company opportunity without first offering the
opportunity with full disclosure of material facts to the Company and receiving
notice that the Company has declined such opportunity. For this purpose,
“Company opportunity” means any opportunity to engage in a business activity:
(a) of which Executive becomes aware (1) by virtue of Executive’s relationship
with, or in connection with performing functions in the business of, or in using
facilities or other resources of the Company; and (2) under circumstances that
should reasonably lead Executive to believe that the person offering the
opportunity expects it to be offered to the Company; or (b) which Executive
knows is closely related to a business in which the Company is engaged or
expected to engage.
     4.7 Remedies for Breach. Executive agrees that, in the event of any breach
or threatened breach of any provision of this Section 4 by Executive, the
Company shall be entitled to a temporary restraining order and other temporary
or permanent injunctive relief, provided that the Company has shown irreparable
harm. No remedy conferred upon the Company by this Agreement is intended to be
exclusive of any other available remedy or remedies, but each and every such
remedy shall be cumulative and shall be in addition to every other remedy given
under this Agreement or now or hereafter existing at law, in equity or by
statute.
     4.8 Reasonableness of Restrictions. Executive agrees and understands that
there are significant business reasons for the restrictions contained in this
Agreement and that such restrictions are reasonable and necessary to protect
legitimate business interests of the Company. Without limiting the generality of
the foregoing, Executive agrees and understands that because the Company may
sell its products, technology and services nationally and internationally, the
geographic scope of Executive’s agreement not to compete with the Company is
both reasonable and necessary.
     4.9 Severability. If any provision of this Section 4 is held invalid,
illegal or unenforceable, the remaining provisions shall continue in full force
and effect. If any provision of this Section 4 is for any reason held to be
excessively broad as to time, duration, geographic scope, activity or subject,
it shall be construed, by limiting and reducing it, so as to be enforceable to
the extent permitted by applicable law.

14



--------------------------------------------------------------------------------



 



     4.10 Scope of Section 4. As used in this Section 4, the term the “Company”
shall include all Affiliates of the Company.
SECTION 5
MISCELLANEOUS
     5.1 Indemnification. The Company shall indemnify Executive if he was or is
a party or is threatened to be made a party to any threatened, pending or
completed action, suit or proceeding, whether civil, criminal, administrative or
investigative (including, without limitation, an action by or in the right of
the Company) by reason of the fact that he is or was a director, officer,
employee or agent of the Company, or is or was serving at the request of the
Company as a director, trustee, officer, employee, partner, joint venturer or
agent of another corporation, partnership, joint venture, trust or other
enterprise, against expenses (including attorneys’ fees and expenses),
judgments, fines and amounts paid in settlement actually and reasonably incurred
by him in connection with such action, suit or proceeding if he acted in good
faith and in a manner he reasonably believed to be in or not opposed to the best
interests of the Company, and, with respect to any criminal action, suit or
proceeding, had no reasonable cause to believe his conduct was unlawful. No
indemnification shall be made in respect of any derivative claim, issue or
matter as to which Executive shall have been adjudged to be liable to the
Company unless, and only to the extent that, the court in which such action,
suit or proceeding was brought shall determine upon application that, despite
the adjudication of liability, but in view of all the circumstances of the case,
Executive is fairly and reasonably entitled to indemnity for such expenses.
Expenses (including reasonable attorneys’ fees and expenses) incurred in
defending any civil or criminal action, suit or proceeding referred to in this
Section shall be paid by the Company in advance of the final disposition of such
action, suit or proceeding upon receipt of an undertaking by or on behalf of
Executive to repay such amount, unless it shall ultimately be determined that he
is not entitled to be indemnified by the Company as authorized in this Section.
The indemnification provided by this Section shall not be deemed exclusive of
any other rights to which Executive may be entitled under the common law, the
Ohio corporate law or the charter documents of the Company or any agreement,
vote of its shareholders or directors, or otherwise, both as to action in his
official capacity or as to action in another capacity while holding such office.
     5.2 Key Man Life Insurance; COLI. Executive agrees to cooperate with the
Company in connection with, and consent to the placement of, “key man” or other
corporate owned insurance on Executive’s life by the Company, provided that,
except as provided in Section 2.4(c), nothing herein shall require the Company
to obtain or maintain any such insurance on Executive’s life.
     5.3 Breach of Agreement by Company. The Company agrees that, in the event
of any breach or threatened breach of this Agreement by the Company, Executive
shall be entitled to any appropriate remedy in law or in equity. No remedy
conferred upon Executive by this Agreement is intended to be exclusive of any
other available remedy or remedies, but each and every such remedy shall be
cumulative and shall be in addition to every other remedy given under this
Agreement or now or hereafter existing at law, in equity or by statute. The
Company

15



--------------------------------------------------------------------------------



 



shall pay all legal expenses (including reasonable attorney’s fees and expenses)
and other damages incurred by Executive as the result of or in connection with
any breach of this Agreement by the Company. The Company is aware that,
following a Change in Control, the Board or a shareholder of the Company may
cause or attempt to cause the Company to refuse to comply with its obligations
under this Agreement, or may cause or attempt to cause the Company to institute,
or may institute, litigation seeking to have this Agreement declared
unenforceable, or may take, or attempt to take, other action to deny Executive
the benefits intended under this Agreement. In these circumstances, the purpose
of this Agreement could be frustrated. It is the intent of the Company that
Executive not be required to incur the expenses associated with the enforcement
of his rights under this Agreement by litigation or other legal action because
the cost and expense thereof would substantially detract from the benefits
intended to be extended to Executive hereunder, nor be bound to negotiate any
settlement of his rights hereunder under threat of incurring such expenses.
Accordingly, (a) if following a Change in Control (1) Executive concludes that
the Company has failed to comply with any of its obligations under this
Agreement or (2) the Company or any other person on behalf of the Company or any
shareholder or Affiliate of the Company takes any action to declare this
Agreement void or unenforceable, or institutes any litigation or other legal
action designed to deny, diminish, or recover from Executive the benefits
intended to be provided to Executive hereunder, and (b) if Executive has
complied with all of his obligations under this Agreement, the Company
irrevocably authorizes Executive from time to time to retain counsel of his
choice at the expense of the Company as provided in this 5.3, to represent
Executive in connection with the initiation or defense of any litigation or
other legal action, whether by or against the Company or any director, officer,
shareholder or other person affiliated with the Company, in any jurisdiction.
Notwithstanding any existing or prior attorney-client relationship between the
Company and such counsel, the Company irrevocably consents to Executive’s
entering into an attorney-client relationship with such counsel, and in that
connection, the Company and Executive agree that a confidential relationship
shall exist between Executive and such counsel. The reasonable fees and expenses
of counsel selected from time to time by Executive as hereinabove provided shall
be paid or reimbursed to Executive by the Company on a regular periodic basis
upon presentation by Executive of a statement or statements prepared by such
counsel in accordance with its customary practices (provided that such
statements need not contain descriptions of the services performed). The payment
of such fees and expenses shall not be contingent upon the success of such
counsel. Executive shall repay to the Company all such amounts paid by the
Company under this Section, and the Company shall not be obligated to make
further payments hereunder, in connection with a contest originated by Executive
if the trier of fact in such contest determines that Executive’s claim was
patently frivolous.
     5.4 Affiliates. As used in this Agreement, an entity shall be deemed to be
an Affiliate of another entity if it controls, is controlled by or is under
common control with the other entity, where “control” means the power to vote
not less than ten percent (10%) of the voting securities of an entity.
     5.5 No Conflict. Executive represents that the performance by Executive of
all the terms of this Agreement, as an Executive of the Company, has not, does
not and will not breach any agreement as to which Executive is or was a party
and which requires Executive to keep any information in confidence or in trust.
Executive has not entered into, and will not enter into, any written or oral
agreement in conflict herewith.

16



--------------------------------------------------------------------------------



 



     5.6 Notices. Any and all notices required to be given under this Agreement
shall be given, and be deemed given, as follows: (a) by personal delivery which
shall be deemed given when delivered; (b) by U. S. first-class mail, postage
prepaid, which shall be deemed given the third (3rd) day after deposit; or
(c) by telecopy (if telecopy number is listed) with confirmation of receipt
which shall be deemed given when sent. Any such notice shall be addressed, if to
the Company at its principal place of business (attn: President) and, if to
Executive at his most current home address on record with the Company for
payroll and other corporate purposes, unless a different address for notice
purposes is designated by Executive in a written notice complying with and
referring to this Section 5.6.
     5.7 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Ohio without regard to conflict of law
principles.
     5.8 Amendment and Waiver. This Agreement shall not be amended or modified,
and none of the provisions hereof shall be waived, except in a writing signed on
behalf of the Company and by Executive or, in the case of a waiver, on behalf of
the party making a waiver. In the event that any obligation, agreement or
covenant contained in this Agreement should be breached by either party and
thereafter waived by the other party, such waiver shall be limited to the
particular breach so waived and shall not be deemed to waive any other breach
hereunder.
     5.9 Section Headings. Section headings contained in this Agreement are for
convenience only and shall not be considered in construing any provision hereof.
     5.10 Assignment. This Agreement is personal to Executive and Executive may
not assign or delegate any of his rights or obligations hereunder. Subject to
the foregoing, this Agreement shall inure to the benefit of and be binding upon
Executive and the Company and their respective heirs, administrators, executors,
successors and assigns, including successive as well as immediate heirs,
administrators, executors, successors and assigns.
     5.11 Entire Agreement. This Agreement terminates, cancels and supersedes
all previous written and oral employment agreements or other agreements relating
to the relationship of Executive with the Company entered into between the
parties hereto. This Agreement contains the entire understanding of the parties
hereto with respect to the subject matter of this Agreement. Executive is
represented by independent legal counsel or has had the opportunity to retain
independent legal counsel to represent Executive’s interests. In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties and no presumption or burden
of proof shall arise favoring any party by virtue of authorship of any of the
specific provisions of the Agreement. EXECUTIVE ACKNOWLEDGES THAT, BEFORE
PLACING HIS SIGNATURE HEREUNDER, HE HAS READ ALL OF THE PROVISIONS OF THIS
AGREEMENT, AND HAS THIS DAY RECEIVED A COPY HEREOF.
     5.12 Severability. Any term or provision of this Agreement which is invalid
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective only to the extent of such invalidity or unenforceability without
thereby rendering invalid or unenforceable the remaining terms and provisions
hereof or affecting the validity or enforceability of any of the terms or
provisions of this Agreement in any other jurisdiction.

17



--------------------------------------------------------------------------------



 



     5.13 Dispute Resolution.

  (a)   Notwithstanding any provision herein to the contrary, any determination
of (1) whether Cause for termination or Good Reason for resignation exists and
(2) whether something “materially” affects anything, or is “substantially” or
“reasonably” or “effectively” done, or is “material” or “reasonable,” as such
terms are used in this Agreement, shall be made in the first instance by the
Board or one of its appropriate oversight committees.     (b)   Any controversy,
claim or dispute arising out of or relating to this Agreement or the breach,
termination, enforceability or validity of this Agreement, including the
determination of the scope or applicability of the agreement to arbitrate set
forth in this Section 5.13(b) and any dispute of any determination by the
Company pursuant to Section 5.13(a), shall be determined exclusively by binding
arbitration in the City of Columbus, Ohio. The arbitration shall be governed by
the rules and procedures of the American Arbitration Association (the “AAA”)
under its Commercial Arbitration Rules and its Supplementary Procedures for
Large, Complex Disputes; provided that persons eligible to be selected as
arbitrators shall be limited to attorneys-at-law each of whom (i) is on the
AAA’s Large, Complex Case Panel or a Center for Public Resources (“CPR”) Panel
of Distinguished Neutrals, or has professional credentials comparable to those
of the attorneys listed on such AAA and CPR Panels and (ii) has actively
practiced law (in private or corporate practice or as a member of the judiciary)
for at least 15 years in the State of Ohio concentrating in either general
commercial litigation or general corporate and commercial matters. Any
arbitration proceeding shall be before one arbitrator mutually agreed to by the
parties to such proceeding (who shall have the credentials set forth above)
unless the amount in question exceeds $100,000, in which event, the mediation
shall be by a panel of three mediators or, if the parties are unable to agree to
the arbitrator(s) within 15 business days of the initiation of the arbitration
proceedings, then by the AAA. No provision of, nor the exercise of any rights
under, this Section 5.13(b) shall limit the right of any party to request and
obtain from a court of competent jurisdiction in the State of Ohio, County of
Franklin (which shall have exclusive jurisdiction for purposes of this
Section 5.13) before, during or after the pendency of any arbitration,
provisional or ancillary remedies and relief including injunctive or mandatory
relief or the appointment of a receiver. The institution and maintenance of an
action or judicial proceeding for, or pursuit of, provisional or ancillary
remedies shall not constitute a waiver of the right of any party, even if it is
the plaintiff, to submit the dispute to arbitration if such party would
otherwise have such right. Each of the parties hereby submits unconditionally to
the exclusive jurisdiction of the state and federal courts located in the County
of Franklin, State of Ohio for purposes of this provision, waives objection to
the venue of any proceeding in any such court or that any such court provides an
inconvenient forum and consents to the service of process upon it in connection
with any proceeding instituted under this Section 5.13 in the same manner as
provided for the giving of notice under this Agreement. Judgment upon the award
rendered may be entered in any court having jurisdiction. The parties hereby
expressly consent to the nonexclusive jurisdiction of the state and federal
courts situated in the County of Franklin, State

18



--------------------------------------------------------------------------------



 



      of Ohio for this purpose and waive objection to the venue of any
proceeding in such court or that such court provides an inconvenient forum. The
arbitrator(s) shall award recovery of all costs (including attorneys’ fees,
administrative fees, arbitrators’ fees and court costs) to the prevailing party.
No arbitrator shall have power, by award or otherwise, to vary any of the
provisions of this Agreement.

     5.14 Code Section 409A Compliance. This Agreement is intended to be
operated in compliance with the provisions of Code Section 409A (including any
rulings or regulations promulgated thereunder). In the event that any provision
of this Agreement fails to satisfy the provisions of Code Section 409A, then
such provision shall be void and shall not apply to a payment or benefit
otherwise due Executive, to the extent practicable. In the event that it is
determined to not be feasible to so void a provision of this Agreement as it
applies to a payment or benefit due Executive or Executive’s beneficiary(ies),
such provision shall be construed in a manner so as to comply with the
requirements of Code Section 409A. The Company expressly reserves the right to
amend this Agreement, in its sole discretion, to comply with Code Section 409A
in the event it later determines that any provision herein causes this Agreement
not to comply with Code Section 409A.
Signatures
     In Witness Whereof, the parties have executed this Agreement as of the date
set forth above.

                  THE COMPANY:       EXECUTIVE:     PROCENTURY CORPORATION      
     
 
               
By:
  /s/ Edward F. Feighan       /s/ Christopher J. Timm    
 
               
 
  Edward F. Feighan
Chairman of the Board, President and Chief
Executive Officer       Christopher J. Timm    

19



--------------------------------------------------------------------------------



 



Exhibit A
Executive Positions for Subsidiaries
Member of the Board of Directors and President of each subsidiary

20